PER CURIAM.
Rosa Rivera Kim ‘appeals her convictions and sentences following an- open no contest plea. Her assistant public defender filed a motion to withdraw as appellate counsel and a supporting brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm' Kim’s convictions and sentences, but we remand the case to the trial court with directions to enter a corrected written probation order, reflecting that Kim entered a plea of nolo contendere, rather than reflecting that she was found guilty by jury verdict.

Affirmed; Remanded with Instructions.

STEVENSON, LEVINE and KLINGENSMITH, JJ„ concur.